UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 6, 2013 TRIPLE-S MANAGEMENT CORPORATION (Exact Name of Registrant as Specified in Charter) Puerto Rico 001-33865 66-0555678 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Registrant’s telephone number, including area code: 787-749-4949 1441 F.D. Roosevelt Avenue, San Juan, Puerto Rico 00920 (Address of Principal Executive Offices and Zip Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item2.02. Results of Operations and Financial Condition On February 6, 2013, Triple-S Management Corporation issued a press release announcing its Exhibit 99.1 to this report. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits (d) The following items are filed as exhibits to this report: Press release, dated February 6, 2013 issued by Triple-S Management Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIPLE-S MANAGEMENT CORPORATION Date: February 14, 2013 By: /s/ Ramón M. Ruiz-Comas Name: Ramón M. Ruiz-Comas Title: President & Chief Executive Officer
